DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this office action and presented for examination.

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
In the abstract, line 4, “The cells receive weight and activation values are received…” should be grammatically reworded. 
In the abstract, line 6, “activations” should be “activation”. 
In [0020], line 1, “eights” should be “weights”.
In [0025], line 1, “output” should be “output of”. 
In [0026], the sentence within should be grammatically reworded  (… “routes the result values”).
In [0031], line 3, “one-dimension” should be “one dimension”. 
In [0049], lines 13-14, “each weights value” should be “each weight value”.
In [0050], line 4, “weights register 408 each receive” should be grammatically reworded. 
In [0052], third- and second-to-last lines, “the weights register” should be “the weight register”.
In [0052], last line, “weights register” should be “weight register”. 
In [0056], line 5, “each row the” should be “each row of the”. 
In [0056], lines 6-7, “is based distance” should be grammatically reworded. 
In [0058], line 1, there appears to be two spaces separating “a” and “weight”. 
In [0058], line 4, “cells)captures” should be “cells) captures”.
In [0062], line 5, “next of row” should be grammatically reworded. 
In [0077], line 6, a period appears to be missing after “staggered”. 
The disclosure in [0079] does not appear to reflect FIG. 8A.
The disclosure in the last six lines of [0080] does not appear to reflect FIG. 8B.
In [0084], line 6, “an am” should be grammatically reworded.
In [0084], line 8, “loading operating” should be grammatically reworded.
In [0087], line 8, an article appears to be missing before “first cell”. 
In [0089], the sentence beginning in the first line should be grammatically reworded (“for output the”). 
In [0092], second-to-last line, “are be” should be grammatically reworded, and it is further unclear as to whether non-routing cells are indeed to be involved in the routing. 
In [00108], line 3, “are propagated are” should be grammatically reworded.
In [00111], line 1, “processes loads weight” should be grammatically reworded.
In [00115], line 3, “simply” should presumably be “simplify”.

Drawings
The drawings are objected to because:
In Figure 1 (described in [0031]), it is unclear what the arrows directed downward are intended to represent.
Numbers, letters, and reference characters should not cross or mingle with the lines. However, in Figure 1, an upward arrow mingles with the “MACC” text. In Figure 10B, various horizontal arrows mingle with “Load data into Matrix from SIDE only”.
In Figure 2B, it is unclear as to whether the bracket associated with “Width (fixed)” is intended to extend to include a portion of the bolded square.
MPEP 608.02, section V, states that “[l]ead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake." However, Figures 3A, 4A, 4B, 5C, 9A, and 9B each contain reference characters that are neither underlined nor associated with lead lines.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-15 and 17-20 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, an “and” appears to be missing in line 4, before the last recited element of the system.
In claim 1, line 9, “activations values” should be “activation values”. Note that this limitation is also recited in claim 7, line 4.
Claims 2-15 are objected to for failing to alleviate the objections of claim 1 above.

In claim 2, line 2, “results values” should be “result values”. Note that this limitation is also recited in claim 2, line 6.
Claims 3-6 are objected to for failing to alleviate the objection of claim 2 above.

In claim 4, line 3, “number of cell” should be “number of cells”.
Claim 5 is objected to for failing to alleviate the objection of claim 4 above. 

In claim 17, line 2, “results values” should be “result values”. Note that this limitation is also recited in claim 17, line 4; and claim 18, line 2.
Claims 18-20 are rejected for failing to alleviate the rejection of claim 17 above. 

In claim 18, an “and” appears to be missing in line 6, before the last recited step.
Claims 19-20 are rejected for failing to alleviate the rejection of claim 18 above.

In claim 19, line 3, “number of cell” should be “number of cells”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “at least two colinear transmission channels corresponding to at least a weights transmission channel and an activations transmission channel” in lines 5-6. A claim, even if clear on its face, may be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In the instant case, a conflict or inconsistency arises between the aforementioned claimed subject matter and the specification disclosure (which does not disclose the at least two transmission channels being collinear, and which does not appear to disclose an invention wherein the at least two transmission channels are able to be collinear).
Claim 1 recites the limitation “at least two colinear transmission channels corresponding to at least a weights transmission channel and an activations transmission channel; wherein the weights transmission channel and the activations transmission channel each extend across a first side edge of the computational array to provide weight values and activations values to the cells of the computational array.” in lines 5-9. However, the metes and bounds of this limitation are indefinite. For example, it is indefinite as to how collinear transmission channels can each extend across a same edge. 
Claims 2-15 are rejected for failing to alleviate the rejections of claim 1 above.

Claim 2 recites the limitation “the processed values produced by each cell” in line 3. However, there is insufficient antecedent basis for this limitation in the claims. 
Claim 2 recites the limitation “The system of claim 1, wherein: … a results output channel colinear with the at least two colinear transmission channels that extends across the first side edge of the computational array that outputs the plurality of results values generated by the computational array” in lines 1-6. However, the limitation is grammatically indefinite. For example, the clause “a results output channel…” appears to lack a grammatical predicate. For example, it is unclear as to whether the claim was intended to convey that the system of claim 1 further comprises the aforementioned results output channel. 
Claim 2 recites the limitation “a results output channel colinear with the at least two colinear transmission channels that extends across the first side edge of the computational array that outputs the plurality of results values generated by the computational array” in lines 4-6. A claim, even if clear on its face, may be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain 
Claim 2 recites the limitation “a results output channel colinear with the at least two colinear transmission channels that extends across the first side edge of the computational array that outputs the plurality of results values generated by the computational array” in lines 4-6. However, the metes and bounds of this limitation are indefinite. For example, it is indefinite as to how a results output channel colinear with the at least two colinear transmission channels can extend across a same edge.
Claim 2 recites the limitation “the computational array that outputs the plurality of results values generated by the computational array” in lines 5-6. However, there is insufficient antecedent basis for this limitation in the claims.
Claims 3-6 are rejected for failing to alleviate the rejections of claim 2 above.

Claim 3 recites the limitation “the plurality of result values corresponding to an aggregation of processed values generated by the cells of the respective column of the computational array” in lines 3-5. However, there is insufficient antecedent basis for this limitation in the claims. 
Claim 3 recites the limitation “the first side” in line 6. However, there is insufficient antecedent basis for this limitation in the claims. Note that claim 1 recites a first side “edge” in line 8. Note that this limitation is also recited in claim 4, line 2; and claim 4, line 8. 
Claims 4-5 are rejected for failing to alleviate the rejections of claim 3 above.

Claim 4 recites the limitation “the generated m results” in line 2. However, there is insufficient antecedent basis for this limitation in the claims. Note that claim 3 recites the generated m result “values” in line 6.
Claim 4 recites the limitation “the m results” in line 3. However, there is insufficient antecedent basis for this limitation in the claims. Note that this limitation is also recited in claim 4, line 6; claim 4, line 8; and claim 5, line 1. 
Claim 4 recites the limitation “propagating each of the m results across m rows of the computational array” in line 6. However, it is indefinite as to whether each of the m results are propagated across all m rows (in a one-to-many relationship), or whether the m results are respectively propagated across m rows (in a one-to-one relationship). 
Claim 5 is rejected for failing to alleviate the rejections of claim 4 above. 

Claim 6 recites the limitation “it” in line 2. However, that which “it” refers to should be explicitly recited.
Claim 6 recites the limitation “rout a received result value” in line 3. However, it is indefinite as to what it means for a received result value to be defeated and caused to retreat in disorder.

Claim 7 recites the limitation “the at least two transmission channels” in line 3. However, there is insufficient antecedent basis for this limitation in the claims. Note that claim 1 recites the at least two “colinear” transmission channels in line 5.
Claim 7 recites the limitation “the weights transmission channel and the activations transmission channel to provide weight values and activations values to the cells of the computational array from the plurality of weight values and plurality of activation values stored in the memory” in lines 3-6. However, in view of the lack of “is” prior to “to provide”, there is insufficient antecedent basis for the entirety of this limitation, and this limitation does not appear to have a grammatical predicate.
Claim 7 recites the limitation “weight values” in line 4. However, it is indefinite as to whether these weight values are the same as or different from the “weight values” of claim 1, line 9. If the same, antecedent basis language should be used. 
Claim 7 recites the limitation “activations values” in line 4. However, it is indefinite as to whether these activations values are the same as or different from the “activations values” of claim 1, line 9. If the same, antecedent basis language should be used. 

Claim 8 recites the limitation “the cells of the computational array propagated along the columns of the computational array” in lines 2-3. However, there is insufficient antecedent basis for this limitation in the claims. In addition, it is indefinite as to what it means for cells of a computation array to be “propagated” along the columns of the computational array.
Claim 8 recites the limitation “the columns of the computational array” in lines 2-3. However, there is insufficient antecedent basis for this limitation in the claims, in view of the lack of “m” before “columns”.

Claim 9 recites the limitation “in response the cell receiving a write-enable control signal” in lines 4-5. However, the metes and bounds of this limitation are indefinite in view of the lack of “to” following “response”. 
Claim 9 recites the limitation “the cell receiving a write-enable control signal” in lines 4-5. However, there is insufficient antecedent basis for this limitation in the claims. Note that claim 9 recites “at least one cell” in line 3.
Claim 9 recites the limitation “at least one cell of the set of cells is able to read a weight value stored at the capture register in response the cell receiving a write-enable control signal” in lines 3-5. However, it is indefinite (due to the “able to” language) as to whether the limitation merely requires that the at least one cell has the theoretical capability to read a weight value stored at the capture register in response the cell receiving a write-enable control signal, even if the at least one cell is not designed to actually do so in the environment in which the cell resides, or whether the limitation requires the at least one cell to read a weight value stored at the capture register in response the cell receiving a write-enable control signal.
Claim 10 is rejected for failing to alleviate the rejections of claim 9 above.

Claim 11 recites the limitation “the same activation value” in line 2. However, there is insufficient antecedent basis for this limitation in the claims.
Claim 12 is rejected for failing to alleviate the rejection of claim 11 above.

Claim 12 recites the limitation “each cell” in line 4. However, it is indefinite as to whether this limitation has antecedent basis back to “a plurality of cells” in claim 1, line 2, or “cells of the row” in claim 12, line 1. 

Claim 15 recites the limitation “the stored weight value” in line 1. However, there is insufficient antecedent basis for this limitation in the claims. 

Claim 16 recites the limitation “at least two colinear transmission channels corresponding to at least a weights transmission channel and an activations transmission channel” in lines 2-3. A claim, even if clear on its face, may be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In the instant case, a conflict or inconsistency arises between the aforementioned claimed subject matter and the specification disclosure (which does not disclose the at least two transmission channels being collinear, and which does not appear to disclose an invention wherein the at least two transmission channels are able to be collinear).
Claim 16 recites the limitation “at least two colinear transmission channels corresponding to at least a weights transmission channel and an activations transmission channel … wherein the weights transmission channel and the activations transmission channel each extend across a first side edge of the computational array to provide a weight values of the plurality of weight values and an activation values of the plurality of activation values to each cell of the computational array” in lines 2-3 and 8-12. However, the metes and bounds of this limitation are indefinite. For 
Claim 16 recites the limitation “a weight values” in line 10. However, it is indefinite as to whether this limitation is to be interpreted as “a weight value” or as “weight values”.
Claim 16 recites the limitation “an activation values” in line 11. However, it is indefinite as to whether this limitation is to be interpreted as “an activation value” or as “activation values”. 
Claims 17-20 are rejected for failing to alleviate the rejections of claim 16 above.

Claim 17 recites the limitation “the processed values produced by each cell” in lines 2-3. However, there is insufficient antecedent basis for this limitation in the claims. Note that this limitation is also recited in claim 18, line 2. 
Claims 18-20 are rejected for failing to alleviate the rejection of claim 17 above.

Claim 18 recites the limitation “the plurality of result values corresponding to an aggregation of processed values generated by the cells of the respective column of the computational array” in lines 4-6. However, there is insufficient antecedent basis for this limitation in the claims. 
Claim 18 recites the limitation “the first side” in line 7. However, there is insufficient antecedent basis for this limitation in the claims. Note that claim 16 recites a first side “edge” in line 9. Note that this limitation is also recited in claim 19, line 2; and claim 19, line 8. 
Claim 18 recites the limitation “the results output channel” in line 8. However, there is insufficient antecedent basis for this limitation in the claim. Note that this limitation is also recited in claim 19, line 2.
Claims 19-20 are rejected for failing to alleviate the rejections of claim 18 above.

Claim 19 recites the limitation “the m results” in line 3. However, there is insufficient antecedent basis for this limitation in the claims. Note that this limitation is also recited in claim 19, line 6; and claim 19, line 8. 
Claim 19 recites the limitation “propagating each of the m results across m rows of the computational array” in line 6. However, it is indefinite as to whether each of the m results are propagated across all m rows (in a one-to-many relationship), or whether the m results are respectively propagated across m rows (in a one-to-one relationship). 

Claim 20 recites the limitation “the m results” in line 1. However, there is insufficient antecedent basis for this limitation in the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nam (US 20200285605 A1) discloses in Figure 1 input into a systolic array being on the same side as output from the systolic array. 
Ross (US 20160342892 A1) discloses in [0009] a systolic array operating on weight values and activation values, and as such is relevant to the computational array, weight values, and activation values of the instant claims. 
Deisher et al. (US 20180121796 A1) disclose a weight buffer in [0068], and as such is relevant to the disclosed weight buffer. 
Zhang et al. (US 20180314671 A1) disclose in [0032] a systolic array architecture that includes a weight buffer; as such, this reference is relevant to the disclosed weight buffer and the claimed computational array. 
Horowitz et al. (US 20200192701 A1) disclose in Figure 1 a computational array comprising cells and activation and weight inputs, which is relevant to the claimed computational array and weights and activations. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KEITH E VICARY/Primary Examiner, Art Unit 2182